Citation Nr: 1218333	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-13 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 14, 1981, for the grant of service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955 and again from July 1956 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board, in an October 2008 decision, granted the Veteran's claim seeking an effective date earlier than March 10, 1991, for the grant of service connection for CAD to a new, earlier effective date of September 14, 1981.  The November 2008 rating decision effectuated the Board's grant.  The claim was originally on appeal from March and August 2005 rating decisions.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran requested a travel Board hearing on his March 2010 substantive appeal form.  In April 2012, in an effort to expedite his request, he indicated he would attend a video hearing in lieu of a travel board hearing.

The Veteran was scheduled for a video hearing in May 2012, but informed the RO that he was recently hospitalized and needed to postpone the hearing until July if possible.

The Court has determined that the Veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2011). 

In this case, the Veteran properly requested a hearing and, although he did not appear for his hearing he timely requested a postponed hearing date.  In light of the Veteran's medical circumstances, the Board finds good cause to reschedule the hearing.  

The RO should confirm whether the Veteran still wants a video hearing versus a travel board hearing and make proper arrangements to schedule to Veteran for a new hearing before the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should ask the Veteran to clarify the type of hearing he wants (travel board versus video) and subsequently make arrangements to schedule the Veteran for a hearing before the Board for the issue enumerated above.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

